Citation Nr: 0429698	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus, Type II.  

2.  Whether the RO properly reduced the evaluation assigned 
to service-connected prostate cancer, status post radical 
prostatectomy, from 100 percent to 40 percent, effective 
August 1, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1968 to September 
1970.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) RO in Detroit, Michigan.  

In a written statement received in August 2002, the veteran 
raised a claim of entitlement to special monthly compensation 
based on the loss of use of a creative organ.  He questioned 
why, in the May 31, 2002 rating decision, the RO failed to 
mention this issue.  The Board notes that, in a prior rating 
decision dated January 2002, the RO granted the veteran 
entitlement to this benefit, effective from August 22, 2001, 
and since then, the veteran has been receiving compensation 
on account of loss of use of a creative organ.  Contrary to 
the veteran's contention, the RO noted the veteran's 
continued entitlement to this benefit on the last page of its 
May 31, 2002 rating decision.

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action with regard to these claims. 


REMAND


The veteran seeks evaluations in excess of 10 percent for 
diabetes and in excess of 40 percent for residuals of 
prostate cancer.  Additional development by the AMC is 
necessary before the Board can adjudicate these claims.

First, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA has not strictly complied with the 
VCAA by providing the veteran adequate notice and assistance 
regarding his claims.  

With regard to notice, the Court in Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), held that the VCAA requires VA 
to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  The Court held that, furthermore, in 
what can be considered a fourth element of the requisite 
notice, under 38 C.F.R. § 3.159(b), VA must also request that 
the claimant provide any evidence in his possession that 
pertains to his claim.  Id.  

In this case, the RO provided the veteran VCAA notice as it 
pertained to a separate claim of entitlement to service 
connection for an eye disorder, but did not provide the 
veteran notice as it pertained to the claims now on appeal.  
On remand, it is thus necessary for the AMC to furnish the 
veteran notice of the evidence needed to support these 
claims, explain to him whether he is responsible for 
submitting such evidence or whether VA will obtain and 
associate such evidence with the claims file, and advise him 
to provide all evidence in his possession that pertains to 
these claims. 

The veteran is also entitled to notice of all of the 
regulations pertinent to his claims.  In a statement of the 
case issued in November 2002, the RO cited, in part, 38 
C.F.R. § 4.115(b), Diagnostic Code 7528, pursuant to which it 
reduced the 100 percent evaluation assigned the veteran's 
prostate disability to 40 percent.  This code provides that, 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
recurrence or metastasis, the adjudicator is to rate the 
disability on residuals of voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), 
Diagnostic Code 7528 (2003).  The RO rated the veteran's 
prostate disability based on voiding dysfunction, but did not 
cite the regulation that outlines the criteria for rating 
such dysfunction.  Inasmuch as the veteran asserts that his 
symptoms, including daily urine leakage, frequent urination, 
lower abdominal pain, impotence, and urethral pain, satisfy 
such criteria, such action should be taken on remand.  

With regard to assistance, the veteran's representative has 
provided information in support of the veteran's claims, 
which suggests there might be relevant evidence that is 
outstanding and needs to be secured.  More specifically, in 
an Appellant's Brief dated September 2004, the representative 
indicates that, as of February 2002, when the veteran 
underwent a VA genitourinary examination, the veteran had 
possible radiation treatment pending.  Records of any such 
treatment are not in the claims file.  Moreover, a report of 
the February 2002 examination reflects that the veteran had 
follow-up urology treatment scheduled, but again, records of 
any such treatment are not in the claims file.  Inasmuch as 
these records are pertinent to this appeal, the AMC should 
secure them on remand. 

Second, as previously indicated, in a statement of the case 
issued in November 2002, the RO cited, in part, 38 C.F.R. § 
4.115(b), Diagnostic Code 7528, which provides that any 
change in evaluation based upon a mandatory six-month VA 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  Under 38 C.F.R. § 3.105(e), where the reduction in 
an evaluation of a service-connected disability is considered 
warranted and the lower evaluation will result in a reduction 
of compensation payments being made, a rating proposing the 
reduction will be prepared setting forth all material facts 
and reasons.  The beneficiary is to be notified of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2003).  In this case, the RO 
did not follow these procedural requirements after 
determining that a reduction in the evaluation assigned the 
veteran's prostate disability was warranted.  On remand, the 
AMC should thus cure this procedural defect. 

This case is REMANDED for the following:

1.  The AMC should contact the veteran 
and request him to provide the complete 
names, addresses and dates of treatment 
of all health care professionals, VA and 
non-VA, who have evaluated his prostate 
disability and diabetes since 2002 and 
whose records are not already in the 
claims file.  The AMC should seek 
specific information regarding whether 
the veteran has undergone radiation 
therapy and/or follow-up urology 
treatment since the VA genitourinary 
examination conducted in February 2002.  

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, the AMC 
should request, obtain and associate with 
the claims file the actual clinical 
records, inpatient and outpatient 
records, consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers.  If any pertinent 
records are unavailable, the AMC should 
document this fact in writing in the 
record.

3.  The AMC should review the provision 
of 38 C.F.R. 
§ 3.105(e) (2003) and comply with the 
procedural requirements set forth 
therein.  



4.  The AMC should then review the claims 
file and ensure that notification or 
development action required by the VCAA 
and its implementing regulations is 
completed.  Such action should include 
informing the veteran and his 
representative of the evidence needed to 
support the veteran's claims, indicating 
whether the veteran should submit such 
evidence or whether the AMC will obtain 
and associate such evidence with the 
claims file, and advising the veteran to 
submit all evidence in his possession that 
pertains to his claims.  The AMC should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

5.  Once all development is completed, the 
AMC should readjudicate the veteran's 
claims based on all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the AMC should provide the 
veteran and his representative a 
supplemental statement of the case, which, 
as appropriate, cites 38 C.F.R. § 4.155a 
(2003), the regulation governing renal and 
voiding dysfunction, and an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the AMC's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


